Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00065-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 18, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On February 10, 2015, relator filed a pro se petition for writ of mandamus seeking an order

from this court directing the Zavala County Sheriff to respond to relator’s request for information.

This court does not have jurisdiction to grant the requested relief. By statute, this court has the

authority to issue a writ of mandamus against “a judge of a district or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our

jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus is dismissed for

lack of jurisdiction.




1
 This proceeding arises out of Cause No. 2013CR4546, styled The State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas.
                                                                                        04-15-00065-CR


        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-